Citation Nr: 1200069	
Decision Date: 01/03/12    Archive Date: 01/13/12

DOCKET NO.  07-10 729	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for myofascial pain syndrome, claimed as multiple joint pain, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Esq.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 

INTRODUCTION

The Veteran served on active duty from December 1979 to December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing in February 2010.  A transcript of this proceeding has been associated with the claims file.

In a December 2010 decision, the Board reopened the Veteran's claim for service connection for myofascial pain syndrome based on the submission of new and material evidence and denied service connection for myofascial pain syndrome, claimed as multiple joint pain, to include as due to an undiagnosed illness. The Veteran appealed the Board's December 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2011, the Court granted a Joint Motion to Remand (Joint Motion) to the extent only that the Board denied entitlement to service connection myofascial pain syndrome, claimed as multiple joint pain, to include as due to an undiagnosed illness.  To the extent that the Board's decision determined that new and material evidence had been submitted to reopen the above claim for service connection, that decision was not disturbed.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Appellant if further action is required.


REMAND

The Veteran submitted an original claim for service connection for joint pain in October 1999.  In connection with this claim the Veteran was afforded a VA examination in July 2002.  At that time the VA examiner reviewed X-rays of the Veteran's shoulders, both elbows, both ankles, and both knees and was unable to identify abnormal physical findings in any of these joints.  The July 2002 VA examiner diagnosed the Veteran with myofascial pain syndrome and concluded that this assessment does not qualify as Gulf War syndrome with an undiagnosable condition.  The VA examiner also noted the Veteran's limitations appeared to be largely due to guarding and muscle soreness.  By rating decision dated in August 2002 the RO denied service connection for myofascial pain syndrome and the Veteran perfected an appeal.  The Board denied the claim in a September 2004 decision finding that there was no nexus between the Veteran's current myofascial pain syndrome and his military service and no evidence of an undiagnosed illness manifested by joint pain.  

In January 2006, the Veteran filed a new claim for service connection for myofascial pain syndrome.  In connection with this claim the Veteran submitted more recent VA outpatient treatment records dated from July 2008 to August 2010, which in pertinent part, noted mild degenerative changes in May 2009 and musculoskeletal pain in December 2009.  The Veteran was also diagnosed with right knee degenerative joint disease in April 2010 and degenerative signal anterior horn lateral meniscus without discrete tear in August 2010.

In the December 2010 decision the Board reopened the Veteran's claim for service connection for myofascial pain syndrome based on the submission of new and material evidence and denied service connection for myofascial pain syndrome, claimed as multiple joint pain, to include as due to an undiagnosed illness.  

As was noted in the Joint Motion, the Board failed in its duty to assist the Veteran by failing to provide a VA examination regarding the claimed disability in light of the Board reopening the claim as the result of new evidence submitted that had the potential to link the Veteran's claimed disability to active service.  Instead, the Board, in its decision relied on a VA examination provided in July 2002, prior to the last denial of the Veteran's claim for service connection.  

As such, it is necessary to secure a medical opinion which addresses the nature and etiology of the Veteran's myofascial syndrome, claimed as multiple joint pain.  In doing so, the Court has directed that not only should service connection be addressed on a direct basis, but the examination should also address whether the Veteran suffers from an undiagnosed illness related to Gulf War Syndrome.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination consistent with the development pertinent to Gulf War claims.  The claims file should be made available and be reviewed by the examiner.  

The examiner should discuss the Veteran's reports regarding the onset and continuity of his pertinent symptoms and describe the evidence of all such symptomatology.  Consideration shall be given to whether any symptomatology is associated with an undiagnosed illness or medically unexplained chronic multisymptom illness.  All indicated studies deemed necessary shall be performed, and all findings, shall be reported in detail.

For each disability diagnosed, the examiner shall opine as to whether it is at least as likely as not (i.e., a 50 percent probability) that the disorder or disability is related to the Veteran's service, to include as an undiagnosed illness related to Gulf War Syndrome.

In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of the evidence of record.  The examiner is to specifically address in his/ her conclusion the issue contained in the purpose of the examination, as noted.

A complete rationale must be provided for all opinions rendered.  If the examiner finds that he/she must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity that this question is outside the scope for a medical professional conversant in VA practices.

2. After completing any additional necessary development, readjudicate the appeal.  If the claim is still denied, then furnish the Veteran and his representative with a Supplemental Statement of the Case (SSOC) and allow the Veteran an opportunity to respond.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
APRIL MADDOX
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

